Title: To George Washington from Otho Holland Williams, 10 October 1789
From: Williams, Otho Holland
To: Washington, George


          
            Dear Sir
            Baltimore 10th October 1789.
          
          The appointment of Coll Harrison to the Office of Judge in the supreme Court; and that of Mr Hanson to the Office of Chancellor, in this State; have created vacancies in the Commission of our general Court which, it is expected, will be filled by some of our most antient law Characters, to whom that situation will be most agreeable.
          The resignation of Mr Thomas Johnson, which is here spoken of as a matter of certainty, induces me to mention these circumstances: and to embrace the opportunity of introducing to your Notice, Mr Robert Smith, of this town, as a Gentleman eminently Qualified to succeed Mr Johnson in the Office of district Judge. The facility with which recommendations are to be procured by any body, and from, almost, every body, renders that mode of judging of merit little worthy of your confidence; But, Sir, if the most Flattering sentiments in Mr Smiths favor, expressed by the most learned, and respectable, Men in Maryland will justify the liberty I now take, there will be no difficulty in obtaining that Testimony. In the mean time I beg leave to inform you that Mr Robert Smith is the Son of Mr John Smith, Senator in this State: and Brother to Colonel Samuel Smith, who has the honor to be known to you. Mr Smith studied Law five years in the Office of Mr Robert Goldsborough, the elder, with the professed design of qualifing himself as a Councellor and has been, since, six Years in very successful practise in the most considerable Courts of Law and Equity in this state. He is much esteemed as a gentlemen; and, as a Citizen very much respected; particularly by the friends of the present government, in the support of which his exertions have been sensibly felt by its adversaries.
          The great object of an established System being secured, Mr Smith, and his brother Coll Smith have been principally instrumental in composing the Political differences, in this town; in consequence of which the late Election here was determined

without a contest. These matters, Sir, are mentioned not only to give Some testimony of his abilities, but to evince the Estimation of his Character in the opinion of the public.
          As this is a private letter I beg Your permission to add a line on another Subject.
          Mrs Carroll prevented my intended visit to Mount Clare, by doing me the honor to call at my House in town. We recapitulated all circumstances respecting the fruit trees: and agreed that it is most eligible, at Present, to send only the small ones. I expect to Ship half a dozen, for Mount Vernon, tomorrow. I am, Dear Sir, Your Most Obedient and Most humble Servant
          
            O.H. Williams
          
        